 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Devin Andrich,                                    No. CV-19-00412-TUC-DCB (P)
10                  Plaintiff,                         ORDER
11   v.
12   John Baiori, et al.,
13                  Defendants.
14
15          On August 19, 2019, Plaintiff, a prisoner, filed a civil rights claim under 42 U.S.C.
16   § 1983 against Defendants. Plaintiff proceeded in forma pauperis. On November 6, 2019,

17   this Court screened the Complaint, dismissed it, and entered Judgment against the Plaintiff.
18          On December 6, 2019, Plaintiff filed an appeal, and on December 9, 2019, the Ninth

19   Circuit Court of Appeals referred the matter to this Court for the limited purpose of

20   determining whether the appeal is taken in good faith and if Plaintiff’s in forma pauperis
21   status should be revoked. See 28 U.S.C. 1915(a)(3).
22          The Court dismissed this case on November 6, 2019, without affording the Plaintiff

23   leave to amend the Complaint because no opportunity to amend the Complaint could have

24   overcome its legal deficiencies. (Order (Doc. 7) (citing Lopez v. Smith, 203 F.3d 1122,

25   1127-29 (9th Cir. 2000) (en banc) (in forma pauperis, pro se litigant should be given an

26   opportunity to amend the compliant to overcome a deficiency unless it is clear that no
27   amendment can cure the defect). For purposes of determining whether the appeal is taken
28
 1   in good faith, the Court finds that the Plaintiff’s allegations failed to raise any issue which
 2   was not plainly frivolous.
 3          Accordingly,
 4          IT IS ORDERED that after a review of the case, the Court finds the appeal is NOT
 5   TAKEN IN GOOD FAITH, and the Plaintiff’s in forma pauperis status is revoked
 6          Dated this 16th day of December, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
